UNITED STATES OF AMERICA Before the SECURITIES AND EXCHANGE COMMISSION In the matter of ) ) Application Pursuant to Section 6(c) for an Order of Exemption from Rule 12d1-2(a) Pioneer Bond Fund Pioneer High Yield Fund Pioneer Ibbotson Asset Allocation Series Pioneer Series Trust VI Pioneer Series Trust VII Pioneer Short Term Income Fund Pioneer Strategic Income Fund Pioneer Variable Contracts Trust Pioneer Investment Management, Inc. ) 60 State Street Boston, Massachusetts02109-1820 ) ) File No. ) As filed with the Securities and Exchange Commission on: Direct all written and oral communications concerning this Application to: Dorothy E. Bourassa, Esq. Pioneer Investment Management, Inc. 60 State
